       Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 1 of 21



 1   Amanda C. Sommerfeld (SBN 185052)                 Aaron Kaufmann (SBN 148580)
     JONES DAY                                         David Pogrel (SBN 203787)
 2   555 South Flower Street, Fiftieth Floor           Elizabeth Gropman (SBN 294156)
     Los Angeles, CA 90071                             LEONARD CARDER, LLP
 3   Telephone: (213) 489-3939                         1330 Broadway, Suite 1450
     Facsimile: (213) 243-2539                         Oakland, California 94612
 4   Email:     asommerfeld@jonesday.com               Tel: (510) 272-0169
                                                       Fax: (510) 272-0174
 5   Matthew W. Lampe (admitted pro hac vice)          Email: akaufmann@leonardcarder.com
     JONES DAY                                         Email: dpogrel@leonardcarder.com
 6   250 Vesey Street, New York, NY 10281              Email: egropman@leonardcarder.com
     Telephone: (212) 326-3939
 7   Facsimile: (212) 755-7306                         Paul T. Cullen (SBN 193575)
     Email: mwlampe@jonesday.com                       THE CULLEN LAW FIRM, APC
 8                                                     19360 Rinaldi Street, Box 647
     Allison E. Crow (SBN 279078)                      Porter Ranch, California 91326
 9   JONES DAY                                         Tel: (818) 360-2529
     555 California St., 26th Floor,                   Fax: (866) 794-5741
10   San Francisco, CA 94104                           Email: paul@cullenlegal.com
     Telephone: (415) 626-3939
11   Facsimile: (415) 875-5700                         Attorneys for Plaintiffs
     Email:      acrow@jonesday.com
12

13   Attorneys for Defendant
     CSX INTERMODAL TERMINALS, INC.
14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16   MIGUEL VALADEZ, et al.                    Case No.: 3:15-cv-05433-AGT
                                               Related Case Nos: 3:16-cv-05237-AGT
17
                   Plaintiffs,                                   3:17-cv-02147-AGT
18
            v.                                 Judge: Hon. Alex G. Tse
19
     CSX INTERMODAL TERMINALS,                 STIPULATION AND REQUEST FOR
20   INC., and DOES 1 to 10 inclusive,         CONDITIONAL APPROVAL OF PAGA
                                               SETTLEMENT
21
                   Defendants.
22

23

24

25

26

27

28

     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                CASE NO.: 3:15-CV-05433-AGT
          Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 2 of 21



 1           The parties, through their counsel of record, seek conditional approval of a settlement of

 2   the Eighth Cause of Action in the operative complaint in this matter (Dkt. 61), which is a claim

 3   for penalties under the California Private Attorney General Act, Labor Code 2699 (“PAGA”). In

 4   support of that request, the parties STIPULATE as follows:

 5   1.      The parties to the present action and to Goyal et al. v. CSX Intermodal Terminals, Inc., Case

 6   No. 3:17-CV-06081-EMC, have agreed in principle to enter into a global settlement. This settlement

 7   includes resolution of Plaintiff Eleaquin Temblador’s representative claim for PAGA penalties

 8   (hereafter the “PAGA Action”) alleged in the Fourth Amended Complaint filed in this matter. All of

 9   the claims in the present matter and in Goyal are premised on the central allegation that Defendant

10   CSXIT misclassified plaintiffs as “independent contractors.”

11   2.      Plaintiffs’ counsel Paul Cullen separately represents 1 one individual plaintiff in Briceno v.

12   CSX Intermodal Terminals, Inc., Case No. 3:17-CV-02147-AGT and one individual plaintiff in

13   Ledesma v. CSX Intermodal Terminals, Inc., Case No. 3:16-CV-05237-AGT. Those matters involve

14   wrongful termination claims, and feature the same allegation of “independent contractor”

15   misclassification averred in the present matter and in Goyal. The parties in Briceno and Ledesma

16   negotiated settlements separate from the settlement of the present matter and Goyal.

17   3.      The global settlement will require resolution of all of the above identified actions, which will

18   require, among other things, execution of individual settlement agreements for each of the plaintiffs

19   in the above-referenced matters.

20   4.      As a first step in carrying out the proposed global settlement, the parties now seek this

21   Court’s conditional approval of the settlement of the PAGA Action for penalties. Those penalties

22   are sought on behalf of the State of California and on behalf of “PAGA Action Members” consisting

23   of 59 individuals who were each a signatory to a “Contractor Operating and Lease Agreement”

24   (“COLA”) with CSXIT under which they personally provided drayage services as an owner-

25   operator in California between October 5, 2015 (i.e. one year prior to Plaintiff Temblador’s PAGA

26   notice) and September 15, 2016 (the date when CSXIT discontinued using services of independent

27
     1
       Plaintiffs in this matter are represented by attorneys from Leonard Carder, LLP and Mr. Cullen’s
28   law firm. Leonard Carder do not represent plaintiffs in the wrongful termination actions referenced
     here.
                                                       -1-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                       CASE NO.: 3:15-CV-05433-AGT
          Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 3 of 21



 1   contractor owner-operators in California) (the “PAGA Period”).

 2   5.      Upon conditional approval of this Court, the Parties shall promptly notify the California

 3   Labor and Workforce Development Agency (“LWDA”) of the pending settlement as required by the

 4   PAGA.

 5   SETTLEMENT TERMS

 6   6.      The parties have agreed to resolve the PAGA Action for $80,000 (the “PAGA Settlement

 7   Amount”) under terms detailed in a “Settlement Agreement and Release of Private Attorneys General

 8   Act (“PAGA”) Claim” executed by the parties and attached hereto as Exhibit 1. (“PAGA Settlement

 9   Agreement”).

10   7.      In recognition of PAGA’s allocation requirements for recovered penalties, Labor Code §

11   2699(i), and the right to attorneys’ fees and costs for “any employee who prevails” on a PAGA claim,

12   Labor Code § 2699(g)(1), the parties seek to allocate distribution of the PAGA Settlement Amount

13   as follows:

14           (1)    $50,000 for distribution to the LWDA and the alleged aggrieved employees, with

15                  a.      75% thereof (i.e. $37,500) paid to the LWDA, and

16                  b.      25% thereof (i.e. $12,500) distributed to each of the PAGA Action Members

17                          based on the number of full or partial weeks in which they provided services

18                          during the PAGA Period;

19           (2)    $20,000 paid to Plaintiffs’ Counsel for reasonable attorneys’ fees;

20           (3)    $5,000 for claims administration; and

21           (4)    $5,000 for costs incurred by Plaintiffs’ Counsel.

22
     8.      In exchange for the PAGA Settlement Amount, Plaintiff Temblador, on behalf of himself and
23
     the PAGA Action Members, will release CSXIT and its affiliated entities from liability for any and
24
     all claims under PAGA related to the alleged unlawful classification of PAGA Action Members as
25   independent contractors. The release will cover any alleged PAGA violations that arise from the
26   operative facts pled in the complaint and implicate the same primary rights and defenses as raised by
27   the complaint allegations.
28   //
                                                      -2-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                     CASE NO.: 3:15-CV-05433-AGT
          Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 4 of 21



 1   LITIGATION HISTORY
 2   9.      This case shares with the Briceno, Ledesma, and Goyal cases the same gateway issue--

 3   whether the drayage drivers served as CSXIT’s employees and as such were entitled to the

 4   protections of the California wage orders and Labor Code. Consequently, litigation efforts of these

 5   matters have been intertwined.

 6   10.     The present action, filed on September 30, 2015, was the first of these cases to be filed.

 7   11.     On December 20, 2016, Plaintiff Temblador subsequently added a PAGA representative

 8   claim as the Eighth Cause of Action in the Fourth Amended Complaint. Dkt. # 61.

 9   12.     The parties in the present action participated in an all-day mediation with private mediator

10   Mark Rudy on September 8, 2016, but did not reach a settlement.

11   13.     On April 10, 2017, the Court issued its “Order Granting in Part and Denying in Part

12   Defendant’s Preemption Motion.” Dkt. #76. In that Order the Court ruled that the Federal Aviation

13   Administration Authorization Act (“FAAAA”) did not preempt Plaintiffs’ claims. However, the

14   Court did hold that the federal Truth-in-Leasing (“TIL”) regulations preempted nearly all of the

15   work-related items for which Plaintiffs sought reimbursement. This ruling reduced Plaintiffs’

16   potential recovery substantially.

17   14.     Recognizing that the TIL preemption ruling would greatly limit the potential recovery for

18   the putative class (absent a reversal on appeal from judgment), Plaintiffs’ counsel elected to dismiss

19   the class allegations; Defendant and the Court agreed to dismiss the class allegations. Dkt. #96.

20   15.     Subsequently, many of the absent class members in the present action filed as individual

21   plaintiffs in a new action, Goyal, which is before Judge Edward Chen. The Goyal action brings the

22   same substantive claims that had initially been averred as class claims in the present action.

23   16.     On January 30, 2018, Plaintiffs moved for partial summary judgment on the question of

24   employment status under the Borello “right to control” test. Finding triable issues under the Borello

25   factors, the Court denied that motion on March 27, 2018. Dkt. #135.

26   17.     In light of the California Supreme Court’s decision in Dynamex Operations West, Inc. v.

27   Superior Court, 4 Cal.5th 903 (2018), which issued on April 30, 2018, Plaintiffs, on May 17, 2018,

28   sought reconsideration of the Court’s ruling on employment status. After full briefing, the Court
                                                       -3-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                      CASE NO.: 3:15-CV-05433-AGT
          Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 5 of 21



 1   heard the reconsideration motion on September 4, 2018 and took the matter under consideration.

 2   Dkt. #155.

 3   18.     With the employment status question still pending, the parties participated in another all-day

 4   mediation with mediator David Rotman on January 11, 2019. Again, no settlement was reached.

 5   19.     On January 24, 2019, the Court issued its “Order Directing the Parties to File Supplemental

 6   briefing on Plaintiffs’ Motion for Reconsideration of Court’s Order Denying Plaintiffs’ Motion for

 7   Summary Judgment,” in order to address whether the FAAAA preempted the ABC test for

 8   employment status announced in Dynamex. Dkt. #165.

 9   20.     After full briefing and another hearing, the Court, on March 15, 2019, denied Plaintiffs’

10   Motion for Reconsideration, holding that the FAAAA preempted Part B of the ABC Test. Dkt.

11   #169. Subsequently, the Court also denied Plaintiffs’ request for interlocutory appellate review of

12   this ruling. Dkt. #178.

13   21.     In light of Judge Chen’s ruling in the Goyal case that the TIL did not preempt any of

14   plaintiffs’ claims, Plaintiffs herein sought the Court’s reconsideration of its earlier ruling finding

15   preemption. The Court denied that request on March 4, 2019. Dkt. #168.

16   22.     In addition to the extensive motion work in this case (of which the above narrative only

17   captures a portion), the parties conducted significant discovery, including several rounds of written

18   discovery (interrogatories, production requests, and requests for admission) by both sides, and nine

19   depositions.

20   23.     With the help of mediator David Rotman, the parties reconvened settlement negotiations in

21   late April 2019. After extensive negotiations through telephone conversations and correspondence,

22   both with Mr. Rotman as mediator and in direct talks, the parties, on September 27, 2019, reached a

23   tentative agreement as to a total sum for settling all claims in the present matter along with all

24   claims asserted in Goyal. Since that time, the parties’ counsel have been negotiating, drafting, and

25   editing the detailed terms for the global settlement contained in numerous settlement documents,

26   including a Memorandum of Understanding, the PAGA Settlement Agreement, and the many

27   individual settlement agreements for plaintiffs in the present matter and in Goyal.

28   //
                                                        -4-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                        CASE NO.: 3:15-CV-05433-AGT
        Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 6 of 21



 1   ADEQUACY OF THE PAGA SETTLEMENT
 2   24.    Plaintiffs’ Counsel are of the opinion that the amount and terms of the PAGA Settlement are

 3   fair, reasonable, and adequate and in the best interest of the State of California and the PAGA

 4   Action Members. This opinion is based on the extensive discovery and investigation of the claims

 5   and defenses in this case, the Court’s prior rulings, and the unsettled questions of law directly

 6   relevant to this case (including whether the Dynamex ABC test applies retroactively, which is

 7   currently pending with the California Supreme Court, and a split of authority as to whether the ABC

 8   test is preempted in whole or in part by federal law). Plaintiffs’ Counsel have also factored in the

 9   risks of potentially losing the PAGA claim, of potentially winning on the merits but having the

10   Court exercise its discretion to not award the maximum penalty amount, 2 and delay in payment to

11   the State and to the PAGA Action Members.

12   25.    Plaintiffs’ estimate of the maximum, aggregate potential value of the PAGA claims asserted

13   by Mr. Temblador is approximately $1,259,000. This amount was derived from a review of

14   CSXIT’s records showing the number of days in which PAGA Action Members worked during the

15   time period where potential liability lay. Plaintiffs’ Counsel were provided with records by CSXIT

16   from which the number of weeks of service for each PAGA Action Member could be ascertained

17   and had sufficient time to review and verify the accuracy of that information prior to Plaintiff

18   executing the PAGA Settlement Agreement. Plaintiffs determined that there were approximately

19   2,518 PAGA-eligible pay periods and then multiplied that number by the five PAGA-eligible

20   violations per pay period by $100 per alleged violation. At $80,000, the amount to be paid in

21   settlement represents approximately 6.4% of the amount Plaintiffs believed to be the best-case

22   scenario for the PAGA claims.

23   26.    There are 59 PAGA Action Members who will be entitled to partake in the settlement of the

24   PAGA claims, with an average award being approximately $212 (i.e. $12,500 divided by 59). 45 of

25
            2
             PAGA gives the Court the power to “exercise its discretion to award lesser penalties based
26          on the enumerated considerations.” Thurman v. Bayshore Transit Mgmt., Inc. (2012) 203
            Cal.App.4th 1112, 1135; see also Labor Code § 2699(e)(2) (providing that “a court may
27          award a lesser amount than the maximum civil penalty amount specified by this part if,
            based on the facts and circumstances of the particular case, to do otherwise would result in
28          an award that is unjust, arbitrary and oppressive, or confiscatory”).
                                                       -5-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                      CASE NO.: 3:15-CV-05433-AGT
        Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 7 of 21



 1   the 59 PAGA Action Members are also plaintiffs pursuing wage and hour claims in this action or in

 2   Goyal, and stand to recover substantial sums on those claims should the global settlement be

 3   realized.

 4   REQUEST FOR CONDITIONAL SETTLEMENT APPROVAL

 5          Based upon the above and, in order to facilitate the settlement process, the parties HEREBY

 6   REQUEST that the Court grant conditional approval of the settlement of the PAGA Action on the

 7   terms set forth in the PAGA Settlement Agreement attached hereto as Exhibit 1, and conditioning

 8   approval on confirmation by Plaintiffs’ Counsel of the following:

 9               a. that Plaintiffs’ Counsel have given notice to the LWDA of this Court’s conditional

10                  approval of the proposed settlement by having uploaded the same on the LWDA

11                  website, and

12                  that 28 calendar days have elapsed since said notification was made, and

13               b. that the LWDA has not notified any of the parties’ counsel of any objection it may

14                  have to the proposed settlement.

15               c. All other settlement agreements have been effectuated according to their terms.

16

17                                                           Respectfully submitted,

18
      Dated: 3/5/2020                                   LEONARD CARDER, LLP
19
                                                        By:     /s/ Aaron Kaufmann
20                                                            Aaron Kaufmann
                                                              David P. Pogrel
21
                                                        Attorneys for Plaintiffs
22

23
      Dated: 3/5/2020                                   THE CULLEN LAW FIRM, APC
24

25                                                      By:     /s/ Paul T. Cullen
                                                              Paul T. Cullen
26
                                                        Attorneys for Plaintiffs
27

28
                                                       -6-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                       CASE NO.: 3:15-CV-05433-AGT
       Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 8 of 21



 1   Dated: 3/5/2020                                     JONES DAY

 2                                                       By:      /s/ Amanda C. Sommerfeld
 3                                                             Amanda C. Sommerfeld
                                                               Matthew W. Lampe (pro hac vice)
 4                                                             Allison E. Crow

 5
                                                         Attorneys for Defendant
 6                                                       CSX INTERMODAL TERMINALS, INC.

 7

 8
                                       SIGNATURE ATTESTATION
 9

10             I, Paul T. Cullen, am the ECF User whose identification and password are being used to

11   file this joint report. I hereby attest that all signatories hereto concurred in and authorized this
12   filing.
13
                                                                             /s./ Paul T. Cullen
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -7-
     STIPULATION FOR CONDITIONAL APPROVAL
     OF PAGA SETTLEMENT                                                        CASE NO.: 3:15-CV-05433-AGT
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                      Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 9 of 21




                                     SETTLEMENT AGREEMENT
                       AND RELEASE OF PRIVATE ATTORNEYS GENERAL ACT CLAIM

                    This Settlement Agreement and Release of Private Attorneys General Act Claim
            (“Agreement”) is made and entered into by CSX Intermodal Terminals, Inc. (“CSXIT” or
            “Defendant”) and Eleaquin Temblador (“Temblador” or “Plaintiff”). Plaintiff and CSXIT are
            referred to collectively herein as the “Parties.”

                    It is hereby agreed by and among the undersigned Parties, that the settlement of the claim
            under the Private Attorneys General Act (“PAGA Claim”) in the action titled Miguel Valadez et
            al. v. CSX Intermodal Terminals, Inc., Case No. 3:15-cv-05433-AGT in the U.S. District Court
            for the Northern District of California (“Court”) (the “Valadez Action”) will be effectuated
            subject to the following terms and conditions, including the Court’s approval of the settlement of
            the PAGA Claim settled herein by Temblador on behalf of himself and on behalf of the
            aggrieved employees he represents (“PAGA Members” as defined below) and the State of
            California.

                       1.    Background.

                          (a)     The Valadez Action was initiated as a class action on September 30, 2015.
            Temblador subsequently added a representative claim pursuant to the Private Attorneys General
            Act of 2004 (Cal. Labor Code § 2698 et seq.) (“PAGA”), based on alleged violations of the
            Labor Code previously asserted by him in a letter to the State of California Labor and Workforce
            Development Agency (“LWDA”) on October 4, 2016 (“PAGA Letter”). Temblador brought the
            PAGA Claim on behalf of himself, the State of California, and other PAGA Members. “PAGA
            Member” means an individual who was a signatory to a Contractor Operating and Lease
            Agreement with CSXIT under which he or she personally provided drayage services as an
            owner-operator in California between October 5, 2015 and September 15, 2016 (the “PAGA
            Period”).

                             (b)     The class allegations were dismissed in September 2017. Through this
            litigation, the Parties have engaged in significant discovery, including written discovery and
            depositions. The Parties reached this settlement, including the settlement of the PAGA Claim,
            only after such discovery and investigation was performed, and following two mediations with
            two different, experienced mediators. Based on the discovery and investigation conducted,
            Temblador and Plaintiffs’ Counsel are of the opinion that the settlement with CSXIT for the
            consideration and on the terms set forth in this Agreement is fair, reasonable, and adequate and is
            in the best interest of the State of California and the PAGA Members in light of all known facts
            and circumstances, including the risk of delay and uncertainty associated with litigation of the
            PAGA Claim, the defenses asserted by CSXIT, and potential appellate issues. (“Plaintiffs’
            Counsel” are: Aaron Kaufmann and David Pogrel of Leonard Carder LLP and Paul Cullen of
            The Cullen Law Firm.) CSXIT and CSXIT’s Counsel also agree that the settlement is fair and
            reasonable and is in the best interests of CSXIT. (“CSXIT’s Counsel” are: Matthew W. Lampe,
            Amanda C. Sommerfeld and Allison E. Crow of Jones Day.)

                          (c)     This Agreement contemplates the entry of an order by the Court approving
            the payment allocated for settlement of the PAGA Claim. This Agreement shall be void and

                                                             1 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 1
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 10 of 21




            unenforceable if the Court should for any reason fail to approve this settlement of the PAGA
            Claim in the form agreed to by the Parties in the proposed order submitted to the Court. If the
            Court should not approve this settlement, the Parties will work in good faith to submit additional
            information to the Court to attempt to obtain approval of the settlement.

                           (d)   The Parties agree to mutually select and use the services of a third-party
            administrator (“Administrator”) to administer the distribution of the payments described herein.
            The cost of the Administrator shall be paid from the Total PAGA Settlement Amount.

                     2.    Conditions of Settlement. This Agreement settles Plaintiff’s PAGA Claim against
            CSXIT. Plaintiff expressly acknowledges that this Agreement is not effective or enforceable
            unless and until all of the following conditions have been met:

                             (a)     Plaintiff has executed this Agreement;

                            (b)   CSXIT’s Counsel have received executed IRS Form W-9s from Plaintiff
            and Plaintiffs’ Counsel;

                           (c)  The Court has issued an order granting approval of the settlement of the
            representative PAGA Claim asserted in the Valadez Action;

                           (d)     Each individual named plaintiff in the Valadez Action - Miguel Valadez,
            Manuel Ledesma, Nora Ledesma, Anthony Green and Plaintiff Temblador - has executed a
            settlement agreement and general release of all claims, including the claims asserted in the
            Valadez Action, except that named plaintiff Nora Ledesma in the Valadez Action will execute a
            general release that excludes the claims in the Ledesma Action (as defined below), which will be
            released pursuant to the settlement referenced immediately below;

                           (e)    CSXIT’s Counsel have received an executed dismissal with prejudice of
            the Valadez Action (or the equivalent thereof), which shall not be filed until CSXIT has funded
            the settlement(s);

                           (f)     Each individual named plaintiff in the action titled Anil Goyal, et al. v.
            CSX Intermodal Terminals, Inc., Case No. 3:17-cv-06081-EMC (the “Goyal Action”) has
            executed a settlement agreement and general release of all claims, including the claims asserted
            in the Goyal Action, except that named plaintiff Armando Briceno in the Goyal Action will
            execute a general release that excludes the claims in the Briceno Action (as defined below),
            which will be released pursuant to the settlement referenced immediately below;

                           (g)    CSXIT’s Counsel have received an executed dismissal with prejudice of
            the Goyal Action (or the equivalent thereof), which will not be filed until CSXIT has funded the
            settlement(s);

                           (h)     The individual named plaintiff in the related action titled Armando
            Briceno v. CSX Intermodal Terminals, Inc., Case No. 3:17-cv-02147-AGT (the “Briceno
            Action”) has executed a settlement agreement and general release of all claims, including all
            claims asserted in the Briceno Action, but not including any claims asserted on behalf of
            Armando Briceno in the Goyal Action;

                                                             2 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 2
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 11 of 21




                           (i)    CSXIT’s Counsel have received an executed dismissal with prejudice of
            the Briceno Action (or the equivalent thereof), which will not be filed until CSXIT has funded
            the settlement(s);

                           (j)    The individual named plaintiff in the related action titled Nora Ledesma v.
            CSXIT, Case No. 3:16-cv-05237-AGT (the “Ledesma Action”) has executed a settlement
            agreement and general release of claims, including all claims asserted in the Ledesma Action, but
            not including any claims asserted on behalf of Nora Ledesma in the Valadez Action.

                           (k)    CSXIT’s Counsel has received a dismissal with prejudice of the Ledesma
            Action (or the equivalent thereof), which will not be filed until CSXIT has funded the
            settlement(s).

                           (l)    Any revocation period provided in the settlement agreements described
            above in Sections 2(d), 2(f), 2(h), or 2(i) has expired without the settlement agreement being
            revoked.

                            (m)     The effective date of this Agreement shall be the day on which the latest
            of all of the conditions defined in this Section 2 have been met (“Effective Date”).

                       3.    Approval and Implementation of Settlement.

                          (a)    The Parties will cooperate in obtaining through a written stipulation or
            unopposed motion an order from the Court approving the payment of the Total PAGA
            Settlement Amount (as defined below) as described in this Agreement at the earliest possible
            date. Temblador and Plaintiffs’ Counsel shall be responsible for the concurrent submission of
            this Agreement and the stipulation regarding settlement approval to the LWDA as required by
            the PAGA and any subsequent necessary submissions to the LWDA required by the PAGA.

                            (b)    The total amount to be paid by CSXIT to fully settle and resolve the
            PAGA Claim in the Valadez Action is $80,000.00 (“Total PAGA Settlement Amount”), which
            shall be paid as provided below.

                       4.    Payment of Administration Expenses.

                            (a)    Administration expenses shall be paid from the Total PAGA Settlement
            Amount and shall not exceed $5,000.00 (“Administration Fees”). The Parties agree to retain
            Simpluris, Inc. (“Administrator”) to serve as the Administrator in this matter. If the
            Administration Fees for the combined administration of settlement detailed herein, and also
            individual settlements in the Valadez Action and Goyal Action, are less than the estimated
            amount of $5,000, the remainder will be distributed amongst the PAGA Members pursuant to the
            allocation formula set forth in Section 6(b), below. If the Administration Fees for the combined
            administration of settlement detailed herein, and also individual settlements in the Valadez
            Action and Goyal Action, exceed the estimated amount of $5,000, the additional Administration
            Fees shall be funded by the settlement funds in the Valadez Action and Goyal Action.




                                                             3 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 3
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 12 of 21




                       5.    Payment of Attorneys’ Fees and Litigation Expenses.

                            (a)    Plaintiff, by signing below, agrees and acknowledges that Plaintiffs’
            Counsel may apply to the Court for up to $20,000 of the Total PAGA Settlement Amount as
            attorneys’ fees and for $5,000.00 as litigation expenses (for a total of $25,000 referred to herein
            as “PAGA Fees and Cost Amount”) pursuant to PAGA, which provides for the recovery of
            attorneys’ fees and costs. Should the Court order an amount lower than the $25,000 PAGA Fees
            and Costs Amount above, the remainder will be distributed amongst the PAGA Members
            pursuant to the allocation formula set forth in Section 6(b), below.

                           (b)    Plaintiffs’ Counsel agrees that these payments will be reported on Form
            1099, as designated and allocated by Plaintiffs’ Counsel and communicated confidentially to the
            Administrator.

                       6.    Settlement of PAGA Claim.

                            (a)     The Total PAGA Settlement Amount shall resolve and fully satisfy any
            and all amounts owed to Temblador as the PAGA Representative, the PAGA Members, the State
            of California, and Plaintiffs’ Counsel, in settlement of the claims that are asserted, or could have
            been asserted, in either the PAGA Letter submitted by Temblador or the PAGA Claim asserted
            in the Valadez Action. The Parties agree that there are no circumstances that would require
            CSXIT to pay any amount greater than the Total PAGA Settlement Amount in connection with
            the settlement of the PAGA Claim under this Agreement. In the event that this Agreement is
            canceled, rescinded, terminated, voided or nullified, however that may occur, or the settlement is
            barred by operation of law, invalidated, or ordered not to be carried out by a court of competent
            jurisdiction, CSXIT shall have no obligation to pay any of the Total PAGA Settlement Amount
            and the Parties’ respective positions shall be restored to positions prior to mediation. Further, in
            that event, nothing in this Agreement, the negotiations leading to this settlement, nor any papers
            prepared in connection with this Agreement shall be admissible in any proceeding for any
            purpose.

                           (b)    The total sum available for payment of PAGA penalties shall be calculated
            by deducting the PAGA Fees and Cost Amount and Administration Fees from the $80,000 Total
            PAGA Settlement Amount (this will yield the “Net PAGA Settlement Amount,” which will be
            $50,000 if the Court awards the requested PAGA Fees and Cost Amount and Administration
            Fees). The Net PAGA Settlement Amount shall be distributed and paid as follows by the
            Administrator:

                               (i)     The Net PAGA Settlement Amount will be distributed in two parts: (1)
                                       25% (estimated at $12,500) to be distributed to the PAGA Members as
                                       described below (“PAGA Member Portion”), and 75% (estimated at
                                       $37,500) to be distributed to the LWDA (“LWDA Penalty Payment”).

                               (ii)    The PAGA Member Portion will be distributed as follows:

                                       (A)      Each PAGA Member’s total weeks of service during the PAGA
                                                Period shall be divided by the sum of the total weeks of service
                                                of all PAGA Members during the PAGA Period, which shall
                                                             4 of 9

                                                                           EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                  CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 4
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 13 of 21




                                                result in a proportional amount which, when multiplied by the
                                                PAGA Member Portion, shall represent each PAGA Member’s
                                                individual payment (“PAGA Member Payment”).

                                       (B)      If any PAGA Member receives a PAGA Member Payment in
                                                excess of $600, such PAGA Member Payments will be reported
                                                on a Form 1099-MISC and will not be subject to tax
                                                withholdings. PAGA Member Payments under $600 shall not be
                                                reported.

                       7.    Timing of Payments and Distribution Process.

                           (a)     Defendant will transmit to the Administrator the Total PAGA Settlement
            Amount within twenty (20) days after the latest of all of the following has occurred: (i) the Court
            has approved the settlement of the PAGA Claim set forth herein; (ii) this Agreement has been
            executed by all Parties; (iii) all Plaintiffs named in the Goyal Action and Valadez Action have
            executed individual settlement agreements including a release of claims for the settlement of the
            claims asserted in the Goyal Action and Valadez Action as provided herein; (iv) Nora Ledesma
            has executed a settlement agreement providing for the settlement and dismissal with prejudice of
            the Ledesma Action; (v) Armando Briceno has executed a settlement agreement providing for
            the settlement and dismissal with prejudice of the Briceno Action; (vi) executed dismissals for
            the Valadez, Goyal, Ledesma, and Briceno Actions have been delivered by Plaintiffs’ Counsel to
            CSXIT’s Counsel; (vii) the revocation periods in all of the above agreements have expired
            without any Plaintiff revoking any agreement; and (viii) Plaintiffs’ Counsel has provided the
            information regarding each PAGA Member to the Administrator, as provided below in Section
            7(b).

                            (b)    On or before January 31, 2020, Defendant shall transmit to Plaintiffs’
            Counsel the following information for all PAGA Members: (i) last known physical address on
            file with Defendant in its regularly maintained records; (ii) social security number or taxpayer
            identification number; and (iii) the information on file in its regularly maintained records from
            which the number of weeks of service during the PAGA Period may be ascertained for each
            PAGA Member. Plaintiffs’ Counsel shall have twenty-one (21) days from receipt of this
            information to examine and verify its accuracy before communicating the last known addresses,
            social security/taxpayer ID numbers, and the total weeks of service for each PAGA Member to
            the Administrator. The Parties agree that they will not challenge the accuracy of the PAGA
            Member service weeks once that information is transmitted to the Administrator.

                             (c)    Within ten (10) business days of receipt of the Total PAGA Settlement
            Amount, the Administrator will disburse PAGA Member Payments to each PAGA Member via
            regular United States Mail, to the last known physical address provided to the Administrator
            pursuant to Section 7(b), except that first the Administrator will perform a search based on the
            National Change of Address Database information to update and correct for any known or
            identifiable address changes. The mailing of each PAGA Member Payment shall include a cover
            letter in the form of Exhibit A, hereto. If an updated address is obtained by way of a forwarding
            address on a returned check, then the Administrator will promptly re-mail the original check and
            cover letter to the forwarding address via first class U.S. Mail. If a check is returned as

                                                             5 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 5
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 14 of 21




            undeliverable, without a forwarding address, the Administrator will perform a single skip-trace
            search to obtain an updated address, and promptly re-mail the original check and cover letter by
            first class U.S. Mail to any updated addresses located. The Administrator is only required to re-
            mail a check once. Such mailing as described in this paragraph shall be conclusive evidence of
            payment of the PAGA Member Payments, and shall satisfy any and all due process requirements.

                            (d)     Any checks issued for PAGA Member Payments shall remain valid and
            negotiable 120 calendar days from the date of their first issuance. All checks that have not been
            cashed or deposited into an account within 120 calendar days, shall be voided and funds
            associated with such voided checks plus any accrued interest that has not otherwise been
            distributed, shall be deposited with the California Department of Industrial Relations Unpaid
            Wages Fund, to be held in the name of the PAGA Member.

                         (e)    Within ten (10) business days after receipt of the Total PAGA Settlement
            Amount, the Administrator will send a check to the LWDA as and for the LWDA Penalty
            Payment.

                         (f)    Within ten (10) business days of receipt of Total PAGA Settlement
            Amount, the Administrator will disburse from the Total PAGA Settlement Amount the court-
            approved PAGA Fees and Cost Amount, as designated and allocated by Plaintiffs’ Counsel and
            communicated confidentially to the Administrator.

                       8.    Release of PAGA Claims.

                             (a)    In consideration for the promises and payments provided for in this
            Agreement, Plaintiff, all PAGA Members, and the State of California shall be deemed to have
            fully, finally, and forever waived, released, relinquished, and discharged CSXIT, its parent
            company, subsidiaries, affiliates, agents, insurers, officers, directors, and employees (in their
            individual and/or official capacities) (hereinafter all referred to as the “Released Parties”) from
            any and all PAGA claims that Temblador asserted or could have asserted in the PAGA Letter or
            in the Valadez Action asserting claims for penalties under the PAGA in connection with the
            Valadez Action.

                            (b)     Plaintiff acknowledges and understands that he has the right under federal
            law to certain protections for cooperating with or reporting legal violations to the Securities and
            Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as well as certain
            other governmental entities and self-regulatory organizations. As such, nothing in this Section, or
            any other Section of this Agreement, should be construed to prohibit or limit Plaintiff from
            voluntarily communicating, without notice to or approval by CSXIT, with any government
            agency regarding a potential violation of any law or regulation. CSXIT may not retaliate against
            Plaintiff for any of these activities, and nothing in this Agreement or otherwise requires Plaintiff
            to waive any whistleblower monetary award or other payment that he might become entitled to
            from the SEC or any other governmental entity or self-regulatory organization. Nothing in this
            Agreement or otherwise prohibits Plaintiff from notifying CSXIT that he is going to make a
            report or disclosure to law enforcement.




                                                             6 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 6
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 15 of 21




                       9.    Non-Admission.

                    Plaintiff acknowledges that this Agreement and the payments and promises referenced in
            this Agreement are not an admission by the Released Parties of any liability or violation of any
            law or regulation. The Released Parties expressly deny any such liability or such alleged
            violation. Nothing contained in this Agreement may be used or construed by any person as an
            admission of liability by the Released Parties.

                       10.   Confidentiality.

                     Plaintiff agrees that neither Plaintiff nor Plaintiffs’ Counsel shall disclose or cause to be
            disclosed the settlement terms reflected in this Agreement, including the fact that a settlement
            was reached in the Valadez, Goyal, Ledesma and Briceno Actions, as well as any negotiations
            leading up to settlement, and that Plaintiff and Plaintiffs’ Counsel shall keep such information
            strictly confidential, excepting only any settlement terms that are disclosed in the public record
            in connection with the documents presented to the Court to obtain approval of the settlement of
            the PAGA Claim in the Valadez Action. In seeking approval of the PAGA Settlement, Plaintiff is
            authorized to orally disclose to the Court, if requested by the Court, the total amount of
            consideration to be paid by CSXIT in exchange for settlement of all claims in the Valadez,
            Goyal, Ledesma and Briceno Actions. Notwithstanding the foregoing, Plaintiff may disclose the
            amount that Plaintiff received in consideration for this Agreement and the characterization of
            that consideration to Plaintiff’s spouse, accountant and/or financial or tax advisor, each of whom
            must be instructed by Plaintiff to hold the information in the strictest confidence. Plaintiff may
            also disclose information otherwise subject to this confidentiality provision to the extent such
            disclosure is compelled by law or compulsory legal process. If Plaintiff is compelled to make
            such a disclosure, Plaintiff shall provide fourteen (14) days’ notice to CSXIT in advance of
            making such disclosure. Neither this provision nor any other part of this Agreement is intended
            to or shall prevent, impede, or interfere with Plaintiff providing truthful testimony and
            information in the course of an investigation or proceeding authorized by law and conducted by
            an agency of the United States.

                       11.   Governing Law.

                    This Agreement shall be governed by the laws of the State of California, without regard
            to conflict of laws principles, except to the extent governed by federal law.

                       12.   Counterparts/Electronic Signature.

                    This Agreement may be executed in counterparts, and each counterpart shall have the
            same force and effect as an original and shall constitute an effective binding agreement upon the
            party that signed it. The Parties agree that this Agreement may be executed electronically by the
            Parties via DocuSign, provided that (i) the Agreement is transmitted to Plaintiff via DocuSign
            with an access code that will be separately communicated to Plaintiff by Plaintiff’s counsel; and
            (ii) such electronic signature and the process for obtaining the electronic signature otherwise
            complies with the federal Electronic Signatures in Global and National Commerce Act (15
            U.S.C. § 7001 et seq.) and California Civil Code § 1633.2. The Parties agree that an electronic
                                                             7 of 9

                                                                           EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                  CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 7
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 16 of 21




            signature obtained via DocuSign pursuant to this Agreement shall be legally enforceable; shall
            be evidence of the signatory Party’s intent to execute this Agreement and to be bound by its
            terms; and shall be effective as delivery of a manually executed counterpart of this Agreement.

                       13.   Severability.

                     If for any reason any provision of this Agreement is determined to be invalid,
            unenforceable, or contrary to any existing or future law to any extent, such provision shall be
            enforced to the extent permissible under the law and such invalidity, unenforceability, or
            illegality shall not impair the operation of or otherwise affect those portions of this Agreement
            which are valid, enforceable, and legal.

                       14.   Complete Agreement.

                    This Agreement constitutes the complete, exclusive, and final statement of the terms and
            conditions of the Agreement between the parties, superseding all prior negotiations, written or
            oral. This Agreement is not precedential and will not be cited in any proceeding, except a
            proceeding seeking enforcement of this Agreement.

                   15. Voluntary Agreement. PLAINTIFF SIGNING BELOW ACKNOWLEDGES
            THAT HE HAS READ THE FOREGOING AGREEMENT AND ACCEPTS AND AGREES
            TO ALL OF ITS TERMS, AND EXECUTES THIS AGREEMENT VOLUNTARILY, WITH
            FULL UNDERSTANDING OF ITS CONSEQUENCES.



                                                     Signature Page Follows




                                                             8 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 8
DocuSign Envelope ID: 130CE51E-2109-4CFE-89EE-A55DE000248B
                     Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 17 of 21




            AGREED AND ACKNOWLEDGED ON THE DATES SET FORTH BELOW:


                                                                           2/24/2020
            ____________________________                              Date:___________________
            Eleaquin Temblador

            ___________________________                               Date:___________________
            Marcelo J. Estrada
            General Manager, Intermodal Ops.
            CSX Intermodal Terminals, Inc.

            Approved as to form:
                                                                          2/24/2020
            ____________________________                              Date:___________________
            Aaron Kaufmann
            David Pogrel
            Attorneys for Plaintiff
                                                                           2/24/2020
            ____________________________                              Date:___________________
            Paul Cullen
            Attorneys for Plaintiff


            ____________________________                              Date:___________________
            Matthew Lampe
            Amanda Sommerfeld
            Allison Crow
            JONES DAY
            Attorneys for CSXIT




                                                             9 of 9

                                                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 9
Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 18 of 21




                                          EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 10
       Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 19 of 21




                    Notice of Settlement - Court-Approved Communication
                                     Please Read Carefully
                                       CHECK ENCLOSED
Dear ______________:
This letter notifies you about the settlement of a claim under the California Private Attorneys
General Act of 2004 (“PAGA”), Cal. Labor Code §2698 et. seq., in a lawsuit that was filed against
CSX Intermodal Terminals, Inc. (“CSXIT”) by a former CSXIT owner-operator drayage driver
Eleaquin Temblador (“Plaintiff” or “Mr. Temblador”). The lawsuit is entitled Valadez, et. al. v.
CSX Intermodal Transport, Case No. 3:15-cv-05433-AGT, pending in the Northern District of
California (the “Lawsuit”).
IMPORTANT: A payment check is enclosed for you with this letter. You must deposit no later
than ________, 2020 or the check will become void.
Although you are not a direct party to the PAGA claim in this lawsuit, you are receiving this
letter and payment check because you have been identified by CSXIT as an individual who was a
signatory to a Contractor Operating and Lease Agreement with CSXIT under which you
personally provided drayage services as an owner-operator in California between October 5,
2015 and September 15, 2016.
       1.      The Lawsuit
In the Lawsuit, Mr. Temblador and other Plaintiffs allege that CSXIT violated California law by
misclassifying Drivers as “Independent Contractors.” The PAGA claim in this case is one of
several related claims against CSXIT. CSXIT contends that its classification of Drivers was always
lawful and the company denies that it violated any of the Drivers’ legal rights.
Plaintiff Temblador asserted a representative claim against CSXIT under PAGA to recover civil
penalties on behalf of the State of California and other similarly situated individuals who were
signatories to Contractor Operating and Lease Agreements with CSXIT under which they
personally provided drayage services as an owner-operator in California at any time between
October 5, 2015 and September 15, 2016 (referred to here as the “PAGA Members.”)
The Court has not issued a ruling in this case in favor of Plaintiff or in favor of CSXIT. Mr.
Temblador thinks that he would have won at trial; while CSXIT thinks that it would have won,
and that Mr. Temblador would not have established that he or any other Driver was improperly
classified as an Independent Contractor, or that any Drivers were entitled to damages or
payments. Both sides agreed that it is in the best interests of the parties, including all of the
Drivers whom Mr. Temblador represents in the Lawsuit, to reach a settlement to avoid the cost,
delay, and risks of a trial.




                                                           EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                 CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 11
       Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 20 of 21




The Court in this case has determined that the settlement of the representative PAGA claim for
civil penalties for which you are receiving the enclosed payment (which is described in Section 2
below) is fair and reasonable.
       2.      The Terms of the PAGA Settlement
The settlement provides for the creation of a $80,000 common fund (referred to here as the
“PAGA Settlement Amount”) for the benefit of the State of California’s Labor and Workforce
Development Agency (“LWDA”) and Drivers who are represented by Mr. Temblador in his PAGA
claim in the Lawsuit (these represented Drivers are referred to in this letter as “PAGA
Members”). Out of the PAGA Settlement Amount, the net settlement proceeds total $50,000.
By law, 75% of these net settlement proceeds ($37,500) must be paid to the California LWDA,
and 25% ($12,500) will be distributed and paid to the PAGA Members (including you) for civil
penalties. Out of the remainder of the PAGA Settlement Amount, $5,000 will be paid to a
settlement administrator for its services administering this settlement; and $25,000 will be paid
in expenses and fees to the lawyers who represented Mr. Temblador and the PAGA Members
on a “contingency” basis.
In exchange for the above settlement amounts, Plaintiff has signed a limited release of liability
on your behalf. The release is described below in Section 6 and a full copy is available to you.
       3.      Who is Eligible to Receive Payments from the PAGA Settlement Amount?
To be eligible for a settlement payment, you must have performed drayage driving services as
an owner-operator for CSXIT under your own Contractor Operating and Lease Agreement
(“COLA”)/vendor number within the State of California at any time between October 5, 2015
and September 15, 2016.
       4.      What is the Estimated Amount of Your Settlement Payment?
The $12,500 portion of the PAGA Settlement Amount that is being distributed to PAGA
Members has been divided in pro-rata shares among you and the other PAGA Members. The
size of your share depends on how many weeks you provided drayage driving services to CSXIT
between October 5, 2015 and September 15, 2016 (the “Service Period”).
According to CSXIT’s records, you drove ____ weeks between October 5, 2015 and September
15, 2016. Under the terms of the settlement, you are therefore entitled to $____. That
amount is reflected in the enclosed check.
       5.      Tax Requirements
The payment to you is classified as non-wage income and reported on a form IRS 1099 to the
extent required by law. That form is also included with this letter. You are responsible for
paying any applicable taxes on all amounts received pursuant to this settlement. You should
contact your tax preparer if you have any questions, as neither Plaintiff’s lawyers nor CSXIT is in
a positon to provide you with tax-related advice.


                                                            EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                  CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 12
        Case 3:15-cv-05433-AGT Document 190 Filed 03/06/20 Page 21 of 21




       6.      The Scope of the Limited Release
The release of the PAGA claim (i.e., what you give up in exchange for this payment) releases
CSXIT and its affiliates (its parent, subsidiaries, affiliates, agents, insurers, officers, directors,
and employees) from liability for any and all claims for PAGA civil penalties related to the
alleged unlawful classification of Drivers as independent contractors, or which could have been
asserted by Mr. Temblador. To the extent an alleged PAGA violation arises from the operative
facts pled in the complaint in the Lawsuit and implicates the same primary rights and defenses
being settled here, those claims are settled and released to the fullest extent permitted under
applicable law.
The Limited Release does not release CSXIT from liability to, or waive any claims possessed by,
you against CSXIT for violations of the federal Fair Labor Standards Act, the California Labor
Code, or any other provision of federal or state statutory or common law other than PAGA.
This is only a summary of the release. For a complete copy, you may contact the Settlement
Administrator, Simpluris. (contact information listed below).
       7.      Getting More Information
This notice summarizes the terms of the settlement of the PAGA claim. The full details are set
forth in the written Private Attorneys General Act Settlement Agreement. You can get a copy of
that Agreement by contacting the Settlement Administrator, Simpluris. You may also contact
the Settlement Administrator for more information about the settlement.
The Settlement Administrator’s contact information is:

[ ]




                                                             EXHIBIT 1 TO STIPULATION AND REQUEST FOR
                                                   CONDITIONAL APPROVAL OF PAGA SETTLEMENT; PAGE 13
